Citation Nr: 1500306	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected low back disability for the period from March 17, 2011 to May 16, 2012 and 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United Air Force from August 2001 to August 2003, and from June 2010 to March 2011. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, granted service connection for degenerative disc disease, L5-S1; an initial noncompensable disability rating was assigned, effective March 17, 2011--the day after the Veteran was discharged from military service.  The Veteran appealed the noncompensable disability rating assigned to the service-connected low back disability to the Board.  

By a June 2012 rating action, the RO assigned a 10 percent initial disability rating to the service-connected low back disability, effective May 17, 2012, the date of a VA examination report reflecting an increase in severity of this disability.  Because the increase in the evaluation of the Veteran's low back disability to 10 percent does not represent the maximum rating available for this disability, his initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the RO's determination, the Board has framed the initial evaluation issue on appeal as that reflected on the title page.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In April 2014, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  At the hearing, the Veteran submitted additional private medical evidence in support of his claim along with a waiver of initial RO consideration.  Thus, a remand to have the RO issue a supplemental statment of the case (SSOC) is not required.  38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  For the period from prior to October 4, 2013, the service-connected lumbar spine disability was manifested by x-ray evidence of degenerative osteoarthritis and subjective complaints of pain; forward flexion not greater than 60 degrees and a combined range of thoracolumbar spine motion not greater than 120 degrees, evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or contour, incapacitating episodes of at least two (2) weeks but less than four weeks during any 12 month period, and neurological manifestations including radiculopathy were not demonstrated. 

2.  For the period from October 4, 2013, the service-connected lumbar spine disability has been manifested by incapacitating episodes of at least two (2) weeks but less than four (4) weeks during the previous 12 months and objective evidence of pain on motion; forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine and neurological manifestations including radiculopathy have not been demonstrated. 


CONCLUSIONS OF LAW

1.  For the period prior to October 4, 2013, the criteria for an initial rating of 10 percent, and no higher, for the service-connected low back disability were met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  For the period from October 4, 2013, the criteria for an initial rating of 20 percent, and no higher, for the service-connected low back disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

This appeal arises, in part, from disagreement with an initial noncompensable disability rating following the grant of service connection for a low back disability in the appealed September 2011 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the notice required by the Veterans Claims Assistance Act of 2000 (VCAA) is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for a low back disability in the appealed September 2011 rating action.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, as well as identified VA and private treatment records, to include VA treatment records uploaded to the Veteran's Virtual VA electronic claims file.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  VA examined the Veteran in June 2011, May 2012 and October 2013 to determine the current (then) severity of his low back disability.  Copies of these examination reports have been associated with the Veteran's physical claims file.  (See June 2011 VA general medical and May 2012 and October 2013 VA spine examination reports). After reviewing the claims file and performing physical examinations of and interviews with the Veteran, each examiner set forth clinical findings referable to the lumbar spine that are adequate upon which to evaluate his low back disability under the regulatory criteria.  The examination reports are considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, a discussion of the Veteran's April 2014 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issue on appeal (initial rating claim) was identified at the above-cited hearing. Information was also elicited from the Veteran concerning the severity of his low back symptoms.  Relevant evidence, in particular treatment records from the Veteran's chiropractor, were identified by the Veteran and submitted during the hearing.  

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the initial rating claim such that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II. Analysis

The Veteran seeks an initial compensable disability rating for his service-connected low back disability for the period from March 17, 2011 to May 16, 2012 and a rating in excess of 10 percent thereafter. 

After a brief discussion of the general laws and regulations pertaining to initial ratings and specific criteria for evaluating spinal disabilities, the Board will proceed with its analysis of the claim. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's lumbar spine disability is currently rated as 10 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's service-connected lumbar spine disability is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id. 

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2014). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS) (2014).

After a review of the evidence of record, the Board finds that an initial 10 percent disability rating, but no higher, is warranted for the service-connected low  back disability for the period prior to October 4, 2013, and 20 percent therefrom.  The Board will discuss each period separately below.

a) Period prior to October 4, 2013

The Board finds that an initial 10 percent disability rating, but no higher, is warranted for the service-connected low back disability for the period prior to October 4, 2013.  An initial 10 percent disability rating for the prescribed period is assigned because the evidence of record, specifically a June 2011 VA general medical examination report, revealed that the Veteran had degenerative arthritis of the lumbar spine on x-ray and painful motion in his lumbar spine.  (See June 2011 and May 2012 VA general medical and spine examination reports, respectively, at pages (pgs.) 10, 13)).  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59 (2012).

The Board finds, however, that a 20 percent initial disability rating for the service-connected low back disability is not warranted under the General Formula or the criteria for IVDS for the period prior to October 4,  2013.  Under the General Formula, a 20 percent initial disability rating is not warranted based on limitation of motion of the lumbar spine, even with consideration of the DeLuca precepts during the period prior to October 4, 2013, because there is no evidence of forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of thoracolumbar spine motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

During the prescribed period, the Veteran demonstrated forward flexion of the lumbar spine to 90 degrees during VA examinations  performed in June 2011 and May 2012.  (See June 2011 and May 2012 VA general medical and spine examination reports, at pages (pgs.) 11, 5, respectively).  His combined range of lumbar spine motion during these examinations was 240 and 225 respectively, including with consideration of functional limitation due to pain.  Id. at pgs. 11, 6, respectively.  The ranges of motion demonstrated during the period prior to October 4, 2013 exceed the criteria for a 20 percent rating under the General Formula. 

As noted above, the Veteran's flexion of the lumbar spine was normal (i.e., to 90 degrees) at the June 2011 and May 2012 VA examinations.  Moreover, the June 2011 and May 2012 VA examiners concluded that the Veteran did not exhibit any additional limitation of range of motion following repetitive use testing and functional loss/impairment of the lumbar spine.  Id. at pgs. 11 and 7, respectively.  In a June 2012 addendum to the May 2012 VA examination, the examiner clarified that while the Veteran had demonstrated guarding of the lumbar spine during the May 2012 examination, it had not resulted in any abnormal gait or spinal contour, such as mild lordosis.  (See May 2012 VA spine examination report at page (pg.) 8 and VA Form 21-0820, Report of General Information, dated in June 2012)).  Thus, the Board finds that for the period prior to October 4, 2013, the 10 percent rating awarded herein adequately portrays the Veteran's functional loss of the lumbar spine due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated. 

During the period prior to October 4, 2013, a 20 percent initial disability rating  is also not warranted for the service-connected low back disability under the criteria for evaluating IVDS because there is no evidence of IVDS with incapacitating episodes of a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months.  During the May 2012 VA examination, the examiner reported that the Veteran had had incapacitating episodes of IVDS for less than one (1) week during the previous 12 months period.   (See May 2012 VA spine examination, at pg. 11).  As such, the Veteran does not satisfy the criteria for an initial 20 percent rating under Diagnostic Code 5243 for IVDS for the period prior to October 4, 2013.  Accordingly, the Board finds that he is not entitled to an initial 20 percent rating for IVDS based upon incapacitating episodes for the period prior to October 4, 2013. 

The rating criteria provide for separate ratings for neurologic manifestations. However, there was no evidence of any abnormal neurologic manifestations, such as radiculopathy, during either the June 2011 or May 2012 VA examinations related to the lumbar spine degenerative disc disease; thus, a separate compensable rating for neurologic manifestations of the lumbar spine disability is also not warranted.  Thus, the Board finds that the evidence of record for the period prior to October 4, 2013 supports an initial 10 percent rating, and no higher, for the Veteran's lumbar spine degenerative disc disease.  Fenderson, supra. 

b) Period from October 4, 2013

The Board finds that an initial 20 percent disability rating, but no higher, is warranted for the service-connected low back disability for the period from October 4, 2013 under the criteria for evaluating IVDS.  Specifically, when examined by VA in October 2013, the VA examiner noted that the Veteran had had incapacitating episodes of the lumbar spine of at least two (2) weeks but less than four (4) weeks during the previous 12 months.  (See October 4, 2013 VA spine examination report at pg. 11).  The VA examiner did not report,  however, that the incapacitating episodes had required bed rest prescribed by a physician and treatment by a physician, as required by VA regulations.  Notwithstanding this omission, the Board will resolve reasonable doubt in the Veteran's favor and find that the October 2013 VA examiner was familiar with the above-cited  VA regulation and will infer that his notation of the Veteran having had incapacitating episodes of at least 2 weeks during the previous year were the type contemplated by VA regulations.  Thus, the Board finds that for the period from October 4, 2013, an initial 20 percent rating for the service-connected low back disability is warranted under the Formula for Rating IVDS. 

The Board finds, however, that an initial 40 percent disability rating for the service-connected low back disability is not warranted under the General Formula for the period from October 4, 2013.  Under the General Formula, an initial 40 percent disability rating is not warranted based on limitation of motion of the lumbar spine, even with consideration of the DeLuca precepts, because there is no evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  During an October 2013 VA examination, the Veteran demonstrated forward flexion of the lumbar spine to 85 degrees.  (See October 2013 VA spine examination report).  The forward flexion of thoracolumbar spine motion demonstrated during the October 4, 2013 VA examination exceeds the criteria for a 40 percent rating under the General Formula.  In addition, as the Veteran demonstrated combined thoracolumbar spine motion to 195 degrees, it cannot be said that he has ankylosis, favorable or otherwise, of the thoracolumbar spine.  Thus, in absence of evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, an initial disability rating of 40 percent for the service-connected low back disability for the period from October 4, 2013 is not warranted under the General Formula for Evaluating Spine Disabilities. 

The Board also finds that for the period from October 4, 2013, the 20 percent initial disability rating awarded herein adequately portrays the Veteran's functional loss of the lumbar spine due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  During the October 2013 VA examination, the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  While the VA examiner indicated that he had less movement than normal, pain on movement and that his lumbar spine had interfered with his ability to sit, stand and/or bear weight, the Veteran still demonstrated forward flexion of the thoracolumbar spine to 85 degrees.  In addition, the October 2013 VA examiner noted that the Veteran reported being able to ambulate without an assistive device for up to four (4) miles, which alleviated his back [pain].  He related that he was also able to run to meet military standards and exercise at the gym.  (See October 2013 VA spine examination report).  Thus, the Board finds that for the period from October 4, 2013, the 20 percent rating awarded herein adequately portrays the Veteran's functional loss of the lumbar spine due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.

The rating criteria provide for separate ratings for neurologic manifestations. However, there was no evidence of any abnormal neurologic manifestations, such as radiculopathy, during the October 2013 VA examination related to the lumbar spine arthritis; thus, a separate compensable rating for neurologic manifestations of the lumbar spine disability is also not warranted.  Id at pg. 10.  As such, the Board finds that an initial 20 percent disability rating, and no higher, is warranted for the Veteran's lumbar spine disability for the period from October 4, 2013.  Fenderson, supra.

III. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that for the duration of the appel period, the rating criteria for the Veteran's service-connected lumbar spine reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, as discussed by the Board in the analysis above.  The medical evidence does not show that the Veteran's service-connected lumbar spine disability caused unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  In fact, the Veteran was recently promoted at his employment as a patrol sergeant.  (See October 2013 VA spine examination report).  The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability and referral for consideration of extraschedular ratings is not warranted at any time during the appel period.

IV. Total disability rating based on individual unemployability due to service-connected disabilities (TDIU)

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a TDIU. Here, because the Veteran reported being employed as a patrol sergeant during the October 2013 VA spine examination, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

For the period prior to October 4, 2013, an initial 10 percent rating for the service-connected low back disability is granted, subject to the law and regulations governing payment of monetary benefits.

For the period from October 4, 2013, an initial 20 percent rating for the service-connected low back disability is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


